Exhibit 10.25

BLOOD DONOR CENTER MANAGEMENT
COMMUNITY MOBILE BLOOD COLLECTIONS SERVICES
AGREEMENT

USC BLOOD DONOR CENTER
USC University Hospital

I. RECITALS

A. Whereas, USC University Hospital (“Hospital”) operates a medical center
located at 1500 San Pablo Street, Los Angeles, California 90033;

B. Whereas, HemaCare Corporation (“HemaCare”) headquartered at 21101 Oxnard
Street, Woodland Hills, California 91367 provides blood services to hospitals
and health care facilities throughout the United States, including collection,
processing, testing and distribution of blood components and performance of
specialized donor and therapeutic apheresis services;

C. Whereas, Hospital desires to retain HemaCare to provide certain blood
services and HemaCare is willing to provide such services;

Therefore, in consideration of the foregoing premises and the mutual covenants
set forth herein, Hospital and HemaCare enter into this Agreement in order to
provide a full statement of their respective rights and obligations in
connection with the provision of those services.

II. HEMACARE RESPONSIBILITIES — BLOOD DONOR CENTER & COMMUNITY MOBILE BLOOD
DRIVE PROGRAM

A. Blood Donor Center and Community Mobile Blood Drive Program

1. HemaCare will provide to Hospital services required to establish, maintain
and operate a donor program to provide whole blood and single donor platelets to
Hospital. For purposes of this Agreement, Blood Donor Center Services will mean
those services listed in Attachment I (Fee Schedule.) Subject to the provisions
of this Agreement regarding the Hospital's intellectual property rights, the
blood donor programs shall be known as the USC BLOOD DONOR CENTER. Attachment II
sets forth the anticipated Hospital request for blood products per month. The
volumes set forth in Attachment II represent the combined blood product volumes
for USC Kenneth Norris Jr., Cancer Hospital and USC University Hospital.
HemaCare's goal is to produce the volumes established in Attachment H. Not
meeting the specified volumes is not considered an explicit breach of contract
by HemaCare.

2. HemaCare shall be generally responsible, at its sole cost and expense, for
operating and providing non-physician operational, administrative, management
and other functions of the Center and for obtaining medical management for the
Center.

1

 

 

3. HemaCare, or its lessor, shall provide at its or their sole cost and expense,
all utilities, telephone and communication services, janitorial, and maintenance
services (including hazardous and infectious waste disposal), laundry services,
reception, secretarial and transcribing services, postage and other supplies,
duplication services, and all medical pharmaceuticals and supplies, including
without limitation Blood Products (as defined herein), drugs, chemicals, and
other medical supplies, and such other services and supplies as may be
reasonably necessary for the proper operation of the Center. Without limiting
the foregoing, HemaCare shall also supply to the Center blood bags, needles,
skin sterilization supplies, bandages and other relevant and properly maintained
supplies.

4. HemaCare will be responsible for providing trained and qualified clinical,
technical and administrative personnel to the Blood Donor Center. HemaCare will
also provide trained and qualified clinical, technical and administrative
personnel for Community Mobile Blood Collections.

5. The provision of such personnel shall occur in accordance with Section 11.B.
hereof.

6. HemaCare will provide all equipment and supplies required in the course of
delivering the Blood Donor Center and Community Mobile Blood Services. Equipment
will remain the property of HemaCare. Any equipment provided by Hospital in
support of the Blood Donor Center or otherwise for use by HemaCare, will remain
the property of Hospital. HemaCare will perform Quality Control as required.

7. HemaCare will provide all donor recruitment support for this program,
including the management of the donor base. Promotional materials for donor
recruitment shall be subject to the terms of Section V1H.A hereof. Hospital will
use their best efforts to facilitate the timely approval of such promotional
materials. The Hospital Blood Bank Medical Director and the Donor Center Medical
Director must approve patient educational material content. Any use of the USC
logo will have approval on its use. HemaCare shall exercise all commercially
reasonable efforts to conduct donor recruitment in a manner that will assure a
donor base sufficient to meet Hospital's requirements for blood products, as
established in Attachment II.

8. HemaCare will provide Preventive Maintenance and repair on all Blood Donor
Center equipment.

9. HemaCare will be responsible for Regulatory Compliance, including record
keeping and the maintenance of a Donor Deferral Registry and notification to
state and county agencies.

10. HemaCare shall maintain proper registration of the Blood Donor Center and
Community Mobile Blood Drive Program as may be required by state and federal
law, including without limitation, the requirements of the federal Food and Drug
Administration (“FDA”). All blood will be collected and processed under
HemaCare's FDA registration.

11. HemaCare will test, process, and label all blood products according to FDA
and AABB requirements.

12. HemaCare will provide a list of the first 750 units collected monthly to the
Hospital. Such lists shall contain sequential unit numbers (subject to breaks in
sequence due to positive results and/or production issues) for units collected
at each mobile drive for each Hospital.

2

 



B. HemaCare Personnel

1. Unless otherwise agreed upon specifically by the parties, all personnel
providing Services under this Agreement (“HemaCare Personnel”) will be employed
by or contracted to HemaCare. HemaCare will be solely and exclusively
responsible for the compensation and benefits of HemaCare Personnel and for the
payment of all local, state and federal employment taxes and contributions,
including unemployment taxes and contributions.

2. HemaCare shall also secure and maintain at all times during the Term, at
HemaCare's sole expense, workers' compensation and employers' liability
insurance covering HemaCare's employees and all Physicians, with a carrier
licensed to do business in the State and having at least an “A” BEST rating, at
the following limits:

  Workers' Compensation: Statutory limits   Employer's Liability: $1,000,000
each accident;     $1,000,000 disease policy limit;     $1,000,000 disease each
employee

Such coverage shall be placed as an actual Workers' Compensation policy, not as
a health benefits policy, and shall be endorsed to include (1) a waiver of
subrogation in favor of Hospital, and (2) a 30-day notice of cancellation. Such
coverage shall be primary and non-contributory. HemaCare shall annually provide
a certificate of insurance to Hospital evidencing such coverage and coverage
extensions.

3. HemaCare shall comply with all labor laws applicable to HemaCare Personnel,
including applicable equal employment opportunity laws.

4. HemaCare shall require its Personnel that work at the Hospital:

a. To follow all rules of conduct as defined by Hospital for its employees.

b. To participate in initial and annual orientation as required by Hospital
(approximately one day per orientation session), and Hospital shall have no
responsibility for compensating HemaCare or HemaCare Personnel for time spent in
orientation.

c. To participate in such additional annual evaluation and training as may be
required by Hospital for purposes of maintaining compliance with regulatory and
accreditation standards.

5. HemaCare shall provide Hospital with documentation, upon employment or
retention of Personnel that work at Hospital, and annually thereafter or as
Hospital may request for purposes of compliance with legal and/or accreditation
requirements, of the following: (i) health status, for all HemaCare Personnel;
(ii) Hepatitis B and other required or recommended vaccinations as appropriate
to. job responsibilities; (iii) HemaCare orientation and competency assessment
for all HemaCare Personnel; (iv) current California licensure or certification
for all HemaCare Personnel providing nursing or other direct patient services;
and (v) current CPR certification for all HemaCare Personnel providing nursing
services.

3

 



6. HemaCare shall ensure that all HemaCare Personnel providing nursing or other
direct patient services pursuant to this Agreement shall have undergone
appropriate training, shall provide services in accordance with Standard
Operating Procedures, and shall comply with all applicable laws and regulations
concerning patient's rights.

7. The Services to be rendered hereunder shall be performed by HemaCare
personnel or agents as may be employed by or under contract with HemaCare.
HemaCare shall control the process of interviewing prospective HemaCare
Personnel for the USC Donor Center (including the selection of interviewees) but
agrees that Hospital's designated administrative liaison(s) may participate in
the interview and selection process for all such HemaCare Personnel. The
Hospital CEO shall have the right to request removal of any such HemaCare
personnel whose actions violate the Hospital's Code of Conduct. HemaCare would
remove the employee immediately until Code of Conduct actions/issues are
resolved.

8. In addition to any other indemnification provided herein, HemaCare shall
indemnify, defend, and hold Hospital harmless with respect to any claim,
including without limitation, any asserted tax liability, arising from or out of
HemaCare's employment practices or arising with respect to the status of
HemaCare Personnel as employees or contractors of HemaCare.

C. Other:

1. Hospital and HemaCare may agree upon the provision of other services by
HemaCare, which services and fees shall be mutually agreed upon by the parties.

2. HemaCare will not discriminate on the basis of race, color, sex, age,
religion, national origin, handicap, or source of payment in providing services
under this Agreement.

III. HOSPITAL RESPONSIBILITIES - BLOOD DONOR CENTER & COMMUNITY MOBILES

A. Blood Donor Center and Community Mobile Blood Drive Program:

1. Hospital will make donor parking available and guarantee reasonable donor
access to the Blood Donor Center at no cost to HemaCare. Such fees, if paid by
HemaCare, will be billed monthly to Hospital.

2. The parties agree that Hospital may place such signage in the Blood Donor
Center area, as it deems necessary to advise the public of the relationship
between HemaCare and Hospital. HemaCare shall not alter or remove such signage
without Hospital's consent.

3. Hospital will provide assistance from Administration and Public Relations in
donor recruitment efforts. Assistance from Hospital Administration in donor
recruitment efforts is to include signature of approved blood drive sponsor
letters, referrals to local businesses where Administration members may have
affiliations and referrals to Hospital board members to support community based
blood drives. Assistance from Hospital is to include a Public Relations
department contact, timely review and approval of donor recruitment material
(see Section VIIIA), inclusion of information and or articles in Hospital based
employee newsletters/bulletins and community outreach material.

4

 

 

4. Hospital liaison will facilitate global e-mails to Hospital employees at
HemaCare's request.

5. Hospitals are required to accept all units of blood and blood products
collected and produced on its behalf (including FFP) through the USC Blood Donor
Center and/or Community Mobile Blood Drives, as long as the collections do not
exceed the Monthly Volumes established in Attachment II. Such acceptance occurs
upon availability of blood products. Upon acceptance, at which point HemaCare
will invoice Hospital, the quantity and the schedule of the delivery of the
blood products shall be determined by the Hospital. In no circumstance however,
may delivery extend beyond seven days of the date of availability. It is not
considered an explicit breach of contract if the Hospital's failure to purchase
the minimum volume from HemaCare is the result of HemaCare's inability to supply
such volume or is attributable to a material decline in overall Hospital
utilization.

6. After delivery of blood and blood components from the Blood Donor Center for
Hospital's use, Hospital will be responsible for the disposition of such
products. Return of products will be managed according to the procedures
attached hereto at Attachment III.

7. Hospital shall provide identification badges for HemaCare Personnel.
Hospital's name, logo, and other service marks as required by Hospital shall
appear on such identification badges along with information identifying HemaCare
Personnel as contractors. HemaCare shall require HemaCare Personnel to display
such badges at all times while on Hospital premises.

8. In addition to any other indemnification provided herein, Hospital shall
indemnify, defend, and hold HemaCare harmless with respect to any claim for
personal injury or property damage to any patient or Hospital employee relating
to the condition of the Hospital premises, except to the extent such condition
was caused by HemaCare or HemaCare Personnel.

IV. STANDARD OPERATING PROCEDURES AND DOCUMENTATION

A. Blood Donor Center and Community Mobiles:

1. All Blood Donor Center and Community Mobile collections will be conducted in
accordance with Standard Operating Procedures (“SOPs”) developed by HemaCare.
HemaCare further agrees to adhere to all applicable laws, regulations and
professional standards relating to donor apheresis and blood services including
without limitation the American Association of Blood Banks' Standards for Blood
Banks and Transfusion Services.

2. HemaCare will be responsible for maintaining up-to-date documents to comply
with the requirements set forth by regulatory agencies, by the Hospital (with
respect to its general operations, policies, and procedures), or by joint
agreement between HemaCare and Hospital.

5

 

 

3. All SOPs, protocols, computer programs, and (except as set forth in Section
VIII. A. hereof) marketing materials created and used by HemaCare in providing
the Services will remain the property of HemaCare. HemaCare will provide
individuals designated by Hospital with copies of all pertinent materials as
needed to support their own duties and fulfill their responsibilities within
Hospital, or otherwise required for compliance with the requirements of any
regulatory or accreditation agency. Such copies may be retained by Hospital for
record keeping purposes following termination of expiration of this Agreement.

4. Hospital will not make any use of the protocols, SOPs, computer files or
other documents for any purpose other than those contemplated by this Agreement
unless agreed upon in writing by HemaCare, with the exception of jointly-owned
property.

5. All reports, records, donor and QC databases as well as any other electronic
records generated by HemaCare in the course of providing services are the
property of HemaCare.

6. Confidentiality.

a. Hospital/HemaCare information. Both parties recognize and acknowledge that,
by virtue of entering into this Agreement and providing services to Hospital
hereunder, both parties and their Staff may have access to certain information
of each that is confidential and constitutes valuable, special and unique
property of the parties. Both parties agree that neither the parties nor any of
their Staff will at any time, (either during or subsequent to the term of this
Agreement), disclose to others, use, copy or permit to be copied, without the
other's express prior written consent, except in connection with the performing
of the parties and the parties staffs' duties hereunder, any confidential or
proprietary information of the other, including, without limitation, information
which concerns Facility's patients, costs, or treatment methods developed by the
parties, and which is not otherwise available to the public.

b. Terms of this Agreement. Except for disclosure to the parties or any of the
parties staffs legal counsel, accountant or financial advisors (none of whom
shall be associated or affiliated in any way with the other parties' or any of
its affiliates), neither the parties nor any of the parties' staff shall
disclose the terms of this Agreement to any person, unless disclosure thereof is
required by law or otherwise authorized by this Agreement or consented to by the
other party. Unauthorized disclosure of the terms of this Agreement shall be a
material breach of this Agreement and shall provide the other party with the
option of pursuing remedies for breach or immediate termination of this
Agreement in accordance with Section VI. B.4.b. hereof.

c. Patient Information. Neither HemaCare nor any HemaCare Staff shall disclose
to any third party, except where permitted or required by law or where such
disclosure is expressly approved by Hospital in writing, any patient or medical
record information regarding Hospital patients, and HemaCare and HemaCare Staff
shall comply with all federal and state laws and regulations, and all bylaws,
rules, regulations, and policies of Hospital regarding the confidentiality of
such information. HemaCare acknowledges that in receiving or otherwise dealing
with any records or information from Hospital about Hospital's patients
receiving treatment for alcohol or drug abuse, HemaCare and HemaCare Staff are
bound by the provisions of the federal regulations governing Confidentiality of
Alcohol and Drug Abuse Patient Records, 42 C.F.R. Part 2, as amended from time
to time.

6

 

 

d. HIPAA Compliance. HemaCare agrees to comply with the applicable provisions of
the Administrative Simplification section of the Health Insurance Portability
and Accountability Act of 1996, as codified at 42 U.S.C. § 1320 through d-8
(“HIPAA”), and the requirements of any regulations promulgated thereunder,
including, without limitation, the federal privacy regulations as contained in
45 C.F.R. Part 164, and the federal security standards as contained in 45 C.F.R.
Part 142 (collectively, the “Regulations”). HemaCare shall not use or further
disclose any protected health information, as defined in 45 C.F.R. 164.504, or
individually identifiable health information, as defined in 42 U.S.C. § 1320d
(collectively, the “Protected Health Information”), other than as permitted by
this Agreement and the requirements of HIPAA or the Regulations. HemaCare will
implement appropriate safeguards to prevent the use or disclosure of Protected
Health Information other than as contemplated by this Agreement. HemaCare will
promptly report to Hospital and Facility any use or disclosures of which
HemaCare becomes aware, of Protected Health Information in violation of HIPAA or
the Regulations. In the event that HemaCare contracts with any agents to whom
HemaCare provides Protected Health Information, HemaCare shall include
provisions in such agreements pursuant to which HemaCare and such agents agree
to the same restrictions and conditions that apply to HemaCare with respect to
Protected Health Information. HemaCare will make its internal practices, books
and records relating to the use and disclosure of Protected Health Information
available to the Secretary to the extent required for determining compliance
with HIPAA and the Regulations. No attorney-client, accountant-client or other
legal or equitable privilege shall be deemed to have been waived by HemaCare,
Hospital or Facility by virtue of this Subsection.

V. INSURANCE AND LIABILITY

A. Commercial General Liability HemaCare shall secure and maintain at all times
during the Term, at HemaCare's sole expense, commercial general liability
insurance, covering HemaCare, all Physicians and all of HemaCare's employees,
with a carrier licensed to do business in the State and having at least an “A”
BEST rating, at the following limits:

Commercial General Liability covering bodily injury and property damage to third
parties and including Products/Completed Operations, Blanket Contractual
Liability, and Personal/Advertising Injury:

$1,000,000 per occurrence; $3,000,000 general aggregate

and

$1,000,000 per occurrence Personal/Advertising Injury

$3,000,000 Products/Completed Operations aggregate

Such insurance shall name Hospital as an additional insured and shall not be
cancelable except upon 30 days' prior written notice to Hospital. Such coverage
shall be primary and non-contributory. HemaCare shall annually provide Hospital
a certificate of insurance evidencing such coverage and coverage extensions.

7

 

 

B. HemaCare shall require all HemaCare Staff to secure and maintain at all times
during the Term, at each HemaCare Staff's sole expense, personal auto liability
covering HemaCare Staff, and any vehicle which HemaCare Staff will bring onto
Hospital property, with a carrier licensed to do business in the State and
having at least an “A” BEST rating. Such coverage shall be primary and
non-contributory and procured at the minimum statutory limits promulgated by the
State, but in any event no less than:

$ 15,000 bodily injury per person

$ 30,000 bodily injury per accident

$ 5,000 property damage

C. Indemnification.

1. By Hospital. To the fullest extent permitted by law, Hospital shall
indemnify, appear and defend, and hold harmless HemaCare and HemaCare's
officers, directors, agents and employees (collectively, the “HemaCare
Indemnified Parties”) from and against any and all claims, damages, losses,
fines, penalties, and expenses, including but not limited to, reasonable
attorneys' fees, (collectively, “claims”) asserted against one or more HemaCare
Indemnified Parties and that arise out of or result from the willful or
negligent acts or omissions of Hospital in the performance of this Agreement,
but only to the extent such claims are not also the result of acts or omissions
of the HemaCare Indemnified Parties. The parties agree that the foregoing
Indemnification obligations shall not be construed to negate, abridge, or reduce
any other rights or remedies available to the HemaCare under this Agreement, at
law, or in equity.

2. By HemaCare. To the fullest extent permitted by law, HemaCare shall
indemnify, appear and defend, and hold harmless Hospital and Hospitals'
officers, directors, agents and employees (collectively, the “Hospital
Indemnified Parties”) from and against any and all claims, damages, losses,
fines, penalties, and expenses, including but not limited to, reasonable
attorneys' fees, (collectively, “claims”) asserted against one or more Hospital
Indemnified Parties and that arise out of or result from the willful or
negligent acts or omissions of HemaCare in the performance of this Agreement,
but only to the extent such claims are not also the result of acts or omissions
of the Hospital Indemnified Parties. The parties agree that the foregoing
indemnification obligations shall not be construed to negate, abridge, or reduce
any other rights or remedies available to Hospital under this Agreement, at law,
or in equity.

3. Procedure. Any indemnified party claiming a right to indemnification under
this Section V.B. shall notify the indemnifying party promptly following
assertion against such indemnified party of a claim-giving rise to such right.
Such indemnified party may be represented by counsel as to any such claim but,
provided that the indemnifying party shall appear and defend such claim, the
indemnifying party shall have no obligation hereunder for legal fees and
expenses incurred with respect to such separate representation. An indemnified
party shall not compromise any claim giving rise to an asserted right of
indemnification without the express written consent of the indemnifying party.

D. Relationship of the Parties. The relationship of HemaCare and Hospital
pursuant to this Agreement is that of independent contractors, and the parties
intend that neither of them (including their employees and agents) shall be, nor
shall hold itself out as, the agent, partner, employee, or joint venturer of the
other. Nothing in this Agreement, including requirements concerning HemaCare
Personnel compliance with general Hospital policies, shall be deemed to confer
on Hospital the right to direct the performance of individual Services by
HemaCare or to determine the means or methods by which such Services are
performed.

8

 

 

E. Limited Exclusivity. It is agreed and acknowledged by the parties that, as an
independent contractor, HemaCare retains the right to contract with and provide
services to entities and individuals other than Hospital and its patients, and
nothing in this Agreement be interpreted as limiting or restricting in any way
HemaCare's right to do so. HemaCare agrees to establish no other competing USC
Blood Donor Centers. Hospital agrees that HemaCare will be the sole outside
provider of the described Blood Donor Center and Community Mobile Blood Drive
Program during the term of this Agreement and Hospital agrees not to contract
with any other third party to conduct the Services unless HemaCare is unable to
meet its obligations under this Agreement or as otherwise provided herein.
Nothing in the foregoing sentence shall prohibit Hospital from purchasing blood
products from any vendor at any time.

VI. TERM AND TERMINATION

A. This agreement shall commence April 1, 2004 and shall continue for a term of
two (2) years.

B. Termination.

1. Termination Without Cause. At any time during the Term of this Agreement,
either party may, in its sole discretion, terminate this Agreement without cause
by giving the other party at least 60 days' prior written notice. If such notice
is given by Hospital, Hospital may, in its sole discretion, at any time prior to
the effective date of such termination, relieve HemaCare of HemaCare's duties
hereunder as long as Hospital continues to perform its obligations under this
Agreement until the effective date of such termination.

2. Termination for Breach. Either party may terminate this Agreement upon breach
by the other party of any material provision of this Agreement, provided such
breach continues for 15 days after receipt by the breaching party of written
notice of such breach from the non- breaching party.

3. Immediate Termination by Hospital. Hospital may terminate this Agreement
immediately by written notice to HemaCare upon the occurrence of any of the
following:

(a) conduct by HemaCare or any HemaCare Staff which, in the sole discretion of
Hospital, could affect the quality of professional care provided by USC Blood
Donor Center staff, the performance of duties required hereunder, or which could
be prejudicial or adverse to the best interest and welfare of Hospital or its
patients;

(b) breach by either party or their respective staffs of any of the
confidentiality provisions hereof;

9

 

 

(c) failure by HemaCare to maintain the insurance required under this Agreement;

(d) closure of Hospital, cessation of the patient care operations or sale of
Hospital or of all, or substantially all, of Hospital's assets; or

(e) HemaCare or any of HemaCare Staffs conviction of a criminal offense related
to health care or HemaCare or any HemaCare Staff's listing by a federal agency
as being debarred, excluded, or otherwise ineligible for federal program
participation.

HemaCare may cure such breach caused by any HemaCare Staff under this Subsection
B.4.(a) by immediately terminating all employment and other HemaCare-based
professional and business relationships with such HemaCare Staff and preventing
said HemaCare Staff from providing any Services hereunder.

C. If at termination of Agreement there are blood drives booked for Hospital,
HemaCare will conduct booked blood drives and will provide all products
collected from blood drive(s) to Hospital. At termination of Agreement, HemaCare
will cease all recruitment activities relating to booking future blood drives on
behalf of Hospital.

VII. FEES AND BILLING PROCEDURES

A. During the term of this Agreement Hospital will compensate HemaCare for
services provided hereunder according to the Fee Schedule attached as Attachment
I. In addition to the prices listed in the Fee Schedule, HemaCare may pass
through to Hospital, any additional costs of manufacturing of blood products
that become 'standard of care' or required by any applicable federal, state or
local laws, ordinances, rules and regulations and accreditation standards,
including without limitation those of the FDA and the AABB. Fifteen (15) days
notice prior to the beginning of the month is required for any changes to the
Fee Schedule.

B. HemaCare will invoice Hospital on a bi-monthly basis. Such invoice shall
include a detailed report of all products and services for which payment is
claimed. HemaCare shall provide all additional documentation that the Hospital
may reasonably request to verify the invoiced amount. Payment is due in full
within 30 days of invoice date.

C. Changes to Fee Schedule must be mutually agreed upon, except in cases where
the FDA or the State of California require new testing or additional quality
control requirements. All Fee Schedule changes will be effective the first day
of the month following 15 days notice of change.

 

10

 

 

VIII. MISCELLANEOUS

A. Hospital Intellectual Property. Notwithstanding any provision of this
Agreement, Hospital shall be and remain the sole owner of its name, trademarks,
and service marks. HemaCare shall not use any trademark or service mark of
Hospital without Hospital's express written consent. All advertising,
promotional, and other materials (including Internet materials) developed and/or
disseminated by HemaCare that identifies Hospital in any way, as well as all
press releases and similar media communications concerning the Program or the
Hospital, shall be approved by the Hospital in advance of any use or publication
by HemaCare. Any request for approval shall be acted upon by the Hospital within
ten (10) business days. On the eleventh (11) business day, approval will be
assumed if no responses or comments have been provided by Hospital. Upon
expiration or termination of this Agreement for any reason, HemaCare shall
immediately cease all use of the Hospital's name, trademarks, and service marks
for any purpose.

B. Compliance with Applicable Laws. The terms of this Agreement and the actions
of the parties pursuant thereto shall comply with all applicable federal, state
and local laws and regulations as well as the American Association of Blood
Banks' Standards for Blood Banks and Transfusion Services. If this Agreement
contains any provision which is unlawful pursuant to the laws and regulations of
the state of California or the United States, such provision will be deemed null
and void and of no effect and will be struck from this Agreement without
affecting the binding force of the of the remainder of this Agreement.

C. Non-Solicitation. Hospital and HemaCare mutually agree not to solicit each
other's employees, except upon written permission granted by one party to the
other. The period of non-solicitation will extend for one-year post-HemaCare or
-Hospital employment. The penalty for breach will be one times the employee's
annual salary prior to termination of services with the aggrieved party. Nothing
in the foregoing covenant shall restrict either party from entering into
employment discussions with an employee of the other party who initiates such
discussions.

D. Entire Agreement Modification. This Agreement represents the full and
complete understanding of the parties with respect to the subject matter hereof
and supersedes all prior agreements, oral or written, and all other
communications between the parties relating to the subject matter. This
Agreement may not be amended or modified except by a written instrument signed
by both parties. Waiver, express or implied, of any default by either party of
any provision(s) of the Agreement or the failure to insist on strict performance
thereof, shall not be deemed to be a waiver of any other default or breach of
the same or a different provision of this Agreement.

E. Access to Books and Records. For at least seven (7) years after providing
services pursuant to this Agreement, HemaCare shall, upon request, make the
following documents available to the Secretary of Health and Human Services, the
Comptroller General, or the duly authorized representative of either: a copy of
this Agreement, all books, documents, and records of HemaCare necessary to
certify the nature and extent of the costs incurred by Hospital in connection
with this Agreement and such other documents as may be requested pursuant to
Section 952 of the Omnibus Reconciliation Act of 1980, 42 U.S.C. Section
1395x(v)(1)(I), as amended.

11

 

 

F. Assignment. Neither party may assign this Agreement or 4ny of its rights or
obligations hereunder, without the express written consent of the other party.
Any purported assignment in contravention of the foregoing shall be void and of
no effect.

G. Arbitration. Any dispute or controversy arising under, out of or in
connection with, or in relation to this Agreement, or any amendment hereof, or
the breach hereof shall be determined and settled by arbitration in Los Angeles
County, California, in accordance with the American Health Lawyers Association
Alternative Dispute Resolution Service Rules of Procedure for Arbitration and
applying the laws of the State. Any award rendered by the arbitrator shall be
final and binding upon each of the parties, and judgment thereon may be entered
in any court having jurisdiction thereof. The costs shall be borne equally by
both parties. During the pendency of any such arbitration and until final
judgment thereon has been entered, this Agreement shall remain in full force and
effect unless otherwise terminated as provided hereunder. The provisions set
forth herein shall survive expiration or other termination of this Agreement
regardless of the cause of such termination.

H. Authority. The parties represent and warrant that the execution and delivery
of this Agreement have been duly authorized by all necessary corporate action.

I. Governing Law. It is understood and agreed between the parties hereto that
all matters relating to the interpretation, laws of the State of California
shall govern validity and performance of this Agreement. These provisions of
this paragraph shall survive expiration or other termination of this Agreement,
regardless of the cause of such termination.

J. Notices. All notices hereunder shall be in writing, delivered personally or
by certified or registered mail, return receipt requested, or by a national
overnight courier service, and shall be deemed to have been duly given when
delivered personally or when deposited in the United States mail, postage
prepaid, or deposited with the overnight courier, addressed as follows:

If to Hospital:  

USC University Hospital

1500 San Pablo Street

Los Angeles, CA 90033

Attn: Chief Executive Officer

      With a copy to:  

Tenet HealthSystem

3 Imperial Promenade, Suite 600

Santa Ana, CA 92707

Attn: Regional Director – Operations

      And:  

Tenet HealthSystem

3 Imperial Promenade, Suite 740

Santa Ana, CA 92707

Attn: Regional Counsel - Law Department

 

12

 

 

 

If to HemaCare Corporation:  

HemaCare Corporation

21101 Oxnard Street

Woodland Hills, CA 91367

Attn: Judi Irving

 

or to such other person or places as either party may from time to time
designate by notice to this paragraph.

IX. CAPTIONS

The captions contained herein are used solely for convenience and shall not be
deemed to define or limit the provisions of this agreement.

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE EXECUTED
BY THEIR RESPECTIVE DULY AUTHORIZED REPRESENTATIVES EFFECTIVE AS OF THE DATE
SPECIFIED HEREIN.

USC UNIVERSITY HOSPITAL, INC. D/B/A   FOR HEMACARE CORPORATION: USC UNIVERSITY
HOSPITAL:                 Signature /s/ Debbie Walsh   Signature /s/ Judi Irving
Name Debbie Walsh   Name Judi Irving Title COO   Title Chief Executive Officer
Date 4/30/04   Date 5/8/04

 

The terms set forth and established in this Agreement are offered to Hospital in
good faith. If the Agreement is not signed by Hospital within 30 days of date of
receipt, HemaCare reserves the option to modify the terms of the Agreement to
meet then current market conditions.

13

 

 

Attachment I

USC UNIVERSITY HOSPITAL

BLOOD SERVICES FEE SCHEDULE

Hospital Services Direct Order Lines

800-826-7962 or 818-986-3977

 

COMPONENT Fees Per Unit

Directed Donor Red Blood Cells $[l]1 Directed Donor Leukocyte Reduced Red Blood
Cells $[l] Directed Donor Leukocyte Reduced Red Blood Cells, Irradiated $[l]
Directed Donor Single Donor Platelets, Leukocyte Reduced $[l] Directed Donor
Single Donor Platelets, Leukocyte Reduced, Irradiated $[l] Autologous Donor Red
Blood Cells $[l] Autologous Donor Red Leukocyte Reduced Red Blood Cells $[l]
Leukocyte Reduced Single Donor Platelets $[l] Leukocyte Reduced Single Donor
Platelets, Pediatric Unit $[l] Allogeneic Red Blood Cells $[l] Allogeneic Red
Blood Cells, Irradiated $[l] Allogeneic Red Blood Cells, Irradiated, CMV- $[l]
Allogeneic Leukocyte Reduced Red Blood Cells $[l] Allogeneic Leukocyte Reduced
Red Blood Cells, Irradiated $[l] Allogeneic Leukocyte Reduced Red Blood Cells,
Irradiated, CMV-           $[l] Fresh Frozen Plasma $[l] Cryoprecipitate $[l]
Cryo-Poor Plasma $[l] Therapeutic Phlebotomy $[l] ADDITIONAL SERVICES   CMV
Negative Screening Per Unit $[l]

 



 

1 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC. 

 

 

14

 

 



Irradiation Fee Per Unit $[l]2 STAT Distribution Fee Per Order [l] $[l]

 

Effective 05-01-04

 

2 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the SEC and have been filed separately with the SEC. 

 

15

 

 

ATTACHMENT II

ESTIMATED HOSPITAL DEMAND FOR SERVICES

Hospitals agree to purchase from HemaCare all Allogeneic units of blood and
blood products collected and produced on its behalf (including FFP) through the
USC Blood Donor Center and/or Community Mobile Blood Drives, as shown below:

Monthly Volumes:

Hospital # Allogeneic RBC's Per Month (a) # Allogeneic
Leukoreduced
RBC's Per Month (b) Allogeneic Red
Blood Cells
(a+b)

 

 

# FFP Per
Month

 

# Single Donor
Platelets per
Month

USC/Kenneth Norris Jr. Cancer Hospital [l]3 [l] [l] [l] [l] USC University
Hospital [l] [l] [l] [l] [l] Total [l] [l] [l] [l] [l]

 

1.Hospital purchases may be combined to equal total monthly volumes.

2.The Hospitals will accept the first [l] allogeneic Red Blood Cells, the first
[l] allogeneic leukoreduced Red Blood Cells, and the first [l] units of FFP per
month. If Hospitals cannot use the minimum number of units, but are obligated to
purchase units, Hospitals have the right to direct purchased (unused) units to
another Southern California hospital in Los Angeles or Orange Counties. The
quantity and the schedule of delivery of the blood products shall be determined
by Hospitals. In no circumstances, however may delivery extend beyond seven days
of date of product availability.

3.The Hospitals guarantee to purchase from HemaCare a minimum of [l] Leukocyte
Reduced Single Donor Platelets per month. If Hospitals do not purchase [l]
Single Donor Platelets monthly, the Hospitals will be billed for each unit not
purchased up to [l] units per month.

 



16

 



ATTACHMENT III

RETURN/CREDIT POLICY

Subject to the terms and conditions of this Attachment III, the Hospital may
return Blood to HemaCare for a full or partial credit based upon quality
assurance findings as follows:

A. Damaged Blood: If Blood arrives to the Hospital: (1) in a damaged condition,
or (2) in a condition rendering the Blood unsuitable for transfusion, then
Hospital may return such Blood to HemaCare (or discard the Blood upon HemaCare's
request) for full or partial credit based upon quality assurance findings.
HemaCare shall maintain responsibility for any shipping costs associated with
such returns.

B. Recalled or Withdrawn Blood: In the event HemaCare or FDA or other regulatory
agency requires HemaCare to withdraw or recall Blood, Hospital shall return the
Blood to HemaCare in accordance with Section C of this Attachment HI for full or
partial credit based upon quality assurance findings. HemaCare shall maintain
responsibility for any shipping costs associated with such returns.

C. Reporting and Documentation of Returns: Before returning Blood to HemaCare
for any reason, Hospital shall contact HemaCare at 818-986-3977. All shipments
of returned Blood must be accompanied by a completed Shipping and Distribution
Record for Blood Products Form (HemaCare SO. 117) provided by HemaCare. The
individual completing the Form certifies that: (1) the returned Blood has not
been out of control of the Hospital's blood bank, (2) the Blood has been
continuously stored at the appropriate temperature in accordance with the Code
of Federal Regulations, and (3) Hospital has examined the Blood and found it
satisfactory for issue.

D. Storage Requirements: In order to return platelets suitable for transfusion,
Hospital shall always:

1. store platelet products at 20 to 24C with constant agitation.

2. maintain control over access to the platelet products and authorization to
remove the platelet products.

3. utilize storage devices that are capable of maintaining proper storage
temperatures.

4. continuously monitor storage temperatures for all platelet products. If a
continuous monitoring device is not used, temperatures must be recorded every 4
hours.

5. ensure that returned platelets have adequate segments for crossmatch.

E. Amount of Credit/Refund: The credit/refund shall not exceed the original Fee
paid by Hospital to HemaCare.

F. Compliance: Hospital shall comply with the requirements of the Code of
Federal Regulations as related to the storage of Blood.

G. Return Fee: Hospital will be permitted to return two Allogeneic Leukocyte
Reduced Single Donor Platelets per month. Returns of product greater than the
specified number will be charged a restocking fee of $200.00 per unit. Hospital
must notify HemaCare of all platelet returns; thirty- six hours or more must
remain on the platelet product for return. Return privilege and fees are subject
to change without notice.

17

 



ATTACHMENT IV

BLOOD SERVICES

DEPOT HOSPITAL AGREEMENT

HemaCare agrees to provide status to USC University (Hospital) as a depot for
Platelet Pheresis unit storage.

Terms and Conditions:

1. Platelet Pheresis units are delivered to the Hospital blood bank after
testing as described in the Blood Services Agreement.

2. HemaCare's Hospital Services staff will check with the Hospital blood bank
daily for needs and disposition of products.

3. When a product is used for a patient, the Hospital is then invoiced.

4. When a product is approaching 36 hours of dating remaining, the blood bank
has the option of returning the product to HemaCare, subject to conditions
listed in 6 below.

5. If the Hospital blood bank chooses to keep products with less than 36 hours
dating, the product then becomes the Hospital's responsibility.

6. Hospital will be permitted two (2) product returns per month. Returns of
product greater than the specified number will be charged a re-stocking fee of
$200.00 per unit. HemaCare's product return policy and restocking fees are
subject to change without notice.

7. If a platelet pheresis unit(s) is ordered and delivered as STAT, the platelet
pheresis is not returnable to HemaCare.

8. Hospital agrees to store platelets in accordance with all applicable
California State Department of Health Services, Federal FDA and AABB standards
and/or regulations. Temperature will be maintained at 20 -24 C and platelets
will be continuously agitated by means of a platelet agitator or rotator.
Hospital agrees to permit periodic audits performed by HemaCare to ensure
compliance with storage requirements.

9. Maintenance of Depot Status is dependent upon the Hospital using an average
of 102 Platelet Pheresis units per month that are obtained from HemaCare.

 



18

